THOMAS F. MURPHY, District Judge.
On oral argument defendant relied exclusively on the alleged illegal arrest for the suppression of the physical evidence seized and the signed confession. His argument was that the John Doe warrant did not describe the defendant with any reasonable degree of certainty because defendant is in fact 6' 1" tall and the warrant describes him as about 5' 10". It was conceded that the other parts of defendant’s description in the warrant fitted him. However, the motion papers raise other issues, viz., the voluntary character of the confession, whether the search was pursuant to a consent and the reasonableness of the time within which defendant was arraigned.
Since the question of the voluntary character of the confession raises issues of fact no determination of that issue will be made but left to the determination of the trial court. As to the legality of the arrest and the reasonableness of the time of arraignment under Rule 5, 28 U.S.C.A., those issues are decided adversely to defendant and his motion addressed thereto is denied.
This is an order. No settlement is necessary.